Citation Nr: 0329236	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  95-38 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for lumbar disc disease.


REPRESENTATION

Appellant represented by:	Sean Kendall, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
January 1971.  

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1992 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO) in which the veteran's claim of 
entitlement to service connection for lumbar disc disease was 
denied.  

In a decision dated April 1997, the Board denied the 
veteran's claim for low back disability.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court).  In 
November 1998, the Court vacated and remanded the Board's 
April 1997 decision as it pertained to the denial of service 
connection for lumbar disc disease, based on an October 1998 
Joint Motion for Remand to the Board of Veterans' Appeals 
(the motion).  The Board thereafter remanded this case in May 
1999 for further evidentiary development.  

This case was returned to the Board for readjudication and 
disposition in accordance with the terms of the motion.  In a 
decision dated May 2000, the Board denied the veteran's claim 
for lumbar disc disease.  The veteran appealed the Board's 
decision to the Court.  In April 2003 the Court vacated and 
remanded the Board's May 2000 decision as it pertained to the 
denial of service connection for lumbar disc disease for the 
Board to further develop the Scheuermann' s disease issue.  


REMAND

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified in part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002), modified VA's duty to 
notify and to assist a claimant in developing the information 
and evidence necessary to substantiate a claim.  In the 
review of the veteran's claims file, it is noted that he has 
not been provided with notice of the provisions of the VCAA 
with regard to what information and evidence is necessary to 
substantiate his claims as well as which evidence VA would 
seek to provide and which evidence the claimant was to 
provide, pursuant to the notice requirements of the VCAA.  
The Court, in Quartuccio v. Principi, 16 Vet. App. 183 
(2002), held that the VA is to inform the veteran of 
information or evidence necessary to substantiate the claims, 
as well as which evidence VA will seek to provide and which 
evidence the veteran is to provide.  See 38 U.S.C.A. 
§ 5103(a) (2002).  In light of this procedural defect, this 
case must be remanded for its correction.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003).  Appropriate 
action at the RO level is required to provide proper VCAA 
notice.  

A review of the evidence of record discloses that the veteran 
is in receipt of Social Security Administration (SSA) 
disability benefits.  The veteran submitted a September 1993 
Notice of Favorable Decision from SSA.  The SSA decision 
lists evidence considered in conjunction with the award of 
benefits.  However, the medical records considered in 
conjunction with the award of SSA benefits have not been 
added to the claims file.  These records should be associated 
with the file prior to resolution of the appeal.  38 U.S.C.A. 
§ 5106 (West Supp. 2002); Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).  

The Board notes that the VA examined the veteran in June 
1972, July 1991, January 1993 and August 1999.  However, the 
VA examiners did not mention that the claims file was 
reviewed nor did the VA examiners provide opinions as to as 
to whether it is as least as likely as not that the veteran's 
lumbar disc disease was incurred in or aggravated by service.  
In the case of a claim for disability compensation, the 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002); 38 C.F.R. § 3.159(c)(4) (2003).  Examinations by 
specialists are recommended in those cases, which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).  The issue of service-connection for lumbar 
disc disease must be remanded for a medical opinion; as such 
an opinion is necessary to make a decision on the claim.  

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  Notify the veteran of the VCAA 
provisions, pertaining to the duty to 
notify and the duty to assist.  The 
veteran should be notified of the 
evidence needed to substantiate the 
claims for service connection and 
increased evaluations.  Also notify the 
veteran that VA will obtain records of 
Federal agencies, the veteran is 
responsible for submitting records of 
private health-care providers, unless the 
veteran signs a release, which would 
authorize VA to obtain them.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 
38 C.F.R. § 3.159 (2003).  Any notice 
given, or action taken thereafter, must 
comply with the holdings of Disabled 
American Veterans, et. al. v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003), and Paralyzed Veterans of 
America, et. al. v. Secretary of Veterans 
Affairs, Nos. 02-7007, -7008, -7009, -
7010 (Fed. Cir., September 22, 2003).  

3.  The RO should also obtain and 
associate with the claims file copies of 
the veteran's claim and any medical 
records submitted, or utilized, in 
support of his claim for disability 
benefits from the SSA.  

4.  The veteran should be afforded a VA 
orthopedic examination.  The claims 
folder must be made available to the 
orthopedic examiner to review in 
conjunction with the examination, and the 
examiner is asked to indicate in the 
examination report that the claims folder 
has been reviewed.  All indicated special 
tests are to be performed.  The examiner 
should provide a complete rationale for 
all conclusions reached and opinions 
expressed.  

5.  The orthopedic examiner is requested 
to specifically express an opinion as to 
whether it is as least as likely as not 
that the veteran's lumbar disc disease 
was incurred in or aggravated during 
service.  Specifically, the VA examiner 
is requested to opine whether it is as 
least as likely as not that the veteran's 
Scheuermann' s disease was aggravated 
during service.  

6.  Then, after ensuring that all 
requested development has been completed, 
the RO should readjudicate the veteran's 
claim in light of any additional evidence 
obtained.  

7.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
other notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

